DETAILED ACTION
This communication is in response to the claims filed on 03/14/2020. 
Application No: 16/819,087. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Interpretation 
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
 
Regarding claims 1, 3, 5-9 , Since the claims limitation(s) uses generic element(s) “unit”, it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
	
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Claims 1, 3, 5-9 recites one or more units such as: “a control unit coupled to the environment sensor …”,  “control unit is configured to classify an object”, “control unit is configured to determine the region of interest …”, “control unit is configured to provide an advanced driver assistance system …”. 

 	 In these limitations, “unit” is followed by a function language (e.g. coupled to the environment sensor, configured to classify an object, configured to determine the region of interest, configured to provide an advanced driver assistance system). 

Specification describes functions in [0002], e.g. the present document generally relates to a method and/or a control unit and/or a system for analyzing sensor data of an environment sensor of a vehicle. The method and/or the control unit and/or the system may determine a region of interest based on the sensor data from the environment sensor of the vehicle. [0004] Furthermore, the system includes a control unit which is configured to determine a region of interest based on the environment sensor data and based on a machine-learned predictor. [0004] the control unit is configured to operate the vehicle or a component of the vehicle in dependence of the determined region of interest. [0017] the control unit may be configured to control the one or more actuators.

	Following specification paragraphs describes corresponding hardware structure(s):
Figures: 
Fig. 1 illustrates control units (11) communication with sensors (12, 13, 14 and 17), and one or more actuators (15) communication with a machine-learned predictor 16).
 
 	Structures:
[0018] the control unit 11 may include a processor and a memory. The processor may include any suitable processor, such as those described herein. The control unit 11 may include any suitable number of processors, such as one, two, three, four, or any suitable number of processors. The memory may include instructions that, when executed by the processor, cause the processor to, at least, perform the functions of the systems and methods described herein.

Therefore, Fig. 1 in combination with cited paragraphs describe functions and corresponding structures for the generic elements “units” described in the claims.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Matthew R. Mowers on September 04, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1.	(Currently Amended)	A system for a vehicle, the system comprising:
an environment sensor configured to capture environment sensor data corresponding an environment of the vehicle; and
a control unit coupled to the environment sensor and configured to, at a predetermined time:
determine a region of interest based on the environment sensor data and a machine-learned predictor, wherein the machine-learned predictor is configured to identify, within the environment sensor data, a region as the region of interest that at least statistically coincides with a line of sight of an occupant of the vehicle; 
determine a corresponding sequence of environment sensor data for a sequence of time instants;
determine a corresponding sequence of regions of interest based on the sequence of environment sensor data and the machine-learned predictor;
determine a complexity measure indicative of a complexity of a driving situation at the sequence of time instants based on the sequence of regions of interest; and
operate the vehicle in response to the complexity measure based on the determined region of interest.



3.	(Original)	The system of claim 1, wherein the control unit is configured to:
classify an object within the determined region of interest using an object detection algorithm; and
operate the vehicle in based on the object.

4.	(Original)	The system of claim 1, wherein the vehicle includes a first environment sensor configured to capture first environment data corresponding to a particular area of the environment of the vehicle and a second environment sensor configured to capture second environment data corresponding to the particular area of the environment of the vehicle.

5.	(Original)	The system of claim 4, wherein the control unit is configured to:
determine the region of interest based on the first environment data; and
control the second environment sensor based on the determined region of interest in order to selectively increase a resolution of the second environment sensor within the determined region of interest or in order to limit capturing of second environment data to the determined region of interest.

6.	(Original)	The system of claim 1, wherein the control unit is configured to directly use the determined region of interest as a virtual object within an environmental model of the vehicle.

7.	(Original)	The system of claim 1, wherein the control unit is configured to perform path planning of a path of the vehicle based on the determined region of interest.

8.	(Original)	The system of claim 1, wherein the control unit is configured to adapt a driving parameter of the vehicle based on the determined region of interest.



10.	(Currently Amended)	A system for a vehicle, the system comprising:
a processor; and
a memory including instructions that, when executed by the processor, cause the processor to:
determine a region of interest based on environment sensor data corresponding an environment of the vehicle and a machine-learned predictor configured to identify, within the environment sensor data, a region as the region of interest that at least statistically coincides with a line of sight of an occupant of the vehicle;
classify a detected object within the determined region of interest using an object detection algorithm; 
determine a corresponding sequence of environment sensor data for a sequence of times;
determine a corresponding sequence of regions of interest based on the sequence of environment sensor data and the machine-learned predictor;
determine a complexity measure indicative of a complexity of a driving situation at the sequence of time instants based on the sequence of regions of interest; and
operate the vehicle in response to the complexity measure based on at least one of the detected object and the determined region of interest.

11.	(Canceled)

12.	(Original)	The system of claim 10, wherein the instructions further cause the processor to use the determined region of interest as a virtual object within an environmental model of the vehicle.



14.	(Original)	The system of claim 10, wherein the instructions further cause the processor to adapt a driving parameter of the vehicle based on the determined region of interest.

15.	(Original)	The system of claim 10, wherein the instructions further cause the processor to provide an advanced driver assistance system of the vehicle based on the determined region of interest.

16.	(Currently Amended)	A method for a vehicle, the method comprising:
determining a region of interest based on environment sensor data corresponding an environment of the vehicle and a machine-learned predictor configured to identify, within the environment sensor data, a region as the region of interest that at least statistically coincides with a line of sight of an occupant of the vehicle;
classifying a detected object within the determined region of interest using an object detection algorithm; 
determining a corresponding sequence of environment sensor data for a sequence of times;
determining a corresponding sequence of regions of interest based on the sequence of environment sensor data and the machine-learned predictor;
determining a complexity measure indicative of a complexity of a driving situation at the sequence of time instants based on the sequence of regions of interest; and
operating the vehicle in response to the complexity measure based on at least one of the detected object and the determined region of interest.

17.	(Canceled)	

18.	(Original)	The method of claim 16, further comprising using the determined region of interest as a virtual object within an environmental model of the vehicle.

19.	(Original)	The method of claim 16, further comprising performing path planning of a path of the vehicle in dependence of the determined region of interest. 

20.	(Original)	The method of claim 16, further comprising adapting a driving parameter of the vehicle based on the determined region of interest. 

***
 
Reasons for allowance
Claims 1, 3-10, 12-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
A system for a vehicle, the system comprising:
an environment sensor configured to capture environment sensor data corresponding an environment of the vehicle; and
a control unit coupled to the environment sensor and configured to, at a predetermined time:
determine a region of interest based on the environment sensor data and a machine-learned predictor, wherein the machine-learned predictor is configured to identify, within the environment sensor data, a region as the region of interest that at least statistically coincides with a line of sight of an occupant of the vehicle; 
determine a corresponding sequence of environment sensor data for a sequence of time instants;
determine a corresponding sequence of regions of interest based on the sequence of environment sensor data and the machine-learned predictor;
determine a complexity measure indicative of a complexity of a driving situation at the sequence of time instants based on the sequence of regions of interest; and
operate the vehicle in response to the complexity measure based on the determined region of interest.

 
The representative claim 10 distinguish features are underlined and summarized below:
A system for a vehicle, the system comprising:
a processor; and
a memory including instructions that, when executed by the processor, cause the processor to:
determine a region of interest based on environment sensor data corresponding an environment of the vehicle and a machine-learned predictor configured to identify, within the environment sensor data, a region as the region of interest that at least statistically coincides with a line of sight of an occupant of the vehicle;
classify a detected object within the determined region of interest using an object detection algorithm; 
determine a corresponding sequence of environment sensor data for a sequence of times;
determine a corresponding sequence of regions of interest based on the sequence of environment sensor data and the machine-learned predictor;
determine a complexity measure indicative of a complexity of a driving situation at the sequence of time instants based on the sequence of regions of interest; and
n response to the complexity measure based on at least one of the detected object and the determined region of interest.
 

The representative claim 16 distinguish features are underlined and summarized below:
A method for a vehicle, the method comprising:
determining a region of interest based on environment sensor data corresponding an environment of the vehicle and a machine-learned predictor configured to identify, within the environment sensor data, a region as the region of interest that at least statistically coincides with a line of sight of an occupant of the vehicle;
classifying a detected object within the determined region of interest using an object detection algorithm; 
determining a corresponding sequence of environment sensor data for a sequence of times;
determining a corresponding sequence of regions of interest based on the sequence of environment sensor data and the machine-learned predictor;
determining a complexity measure indicative of a complexity of a driving situation at the sequence of time instants based on the sequence of regions of interest; and
operating the vehicle in response to the complexity measure based on at least one of the detected object and the determined region of interest.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 10 and 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

Prior Art References 
The closest combined references of Dally, Viswanathan and Ogale teach following:
 	Dally (US 20200249674 A1) teaches that sensors measure information about actors or other objects near an object, such as a vehicle or robot, to be maneuvered. Sensor data is used to determine a sequence of possible actions for the maneuverable object to achieve a determined goal. For each possible action to be considered, one or more probable reactions of the nearby actors or objects are determined. This can take the form of a decision tree in some embodiments, with alternative levels of nodes corresponding to possible actions of the present object and probable reactive actions of one or more other vehicles or actors. Machine learning can be used to determine the probabilities, as well as to project out the options along the paths of the decision tree including the sequences. A value function is used to generate a value for each considered sequence, or path, and a path having a highest value is selected for use in determining how to navigate the object.

Viswanathan (US 10928819 B2) teaches a method for comparing relevant information between observations. Methods may include: receiving first sensor data from a first sensor type; receiving second sensor data from a second sensor of a second sensor type, different from the first sensor type, where the first and second sensor data includes data associated with an environment of the sensors; generating a first binary bitmask of the first sensor data; generating generating a mutual information score from the mutual information score function, wherein the mutual information score represents a degree of similarity between the sensor data; and establishing a reliability of the at least one of the first sensor or the second sensor.

Ogale (US 10883844 B2) teaches techniques for planning a trajectory of a vehicle. A computing system can implement a trajectory planning neural network configured to, at each time step of multiple time steps: obtain a first neural network input and a second neural network input. The first neural network input can characterize a set of waypoints indicated by the waypoint data, and the second neural network input can characterize (a) environmental data that represents a current state of an environment of the vehicle and (b) navigation data that represents a planned navigation route for the vehicle. The trajectory planning neural network may process the first neural network input and the second neural network input to generate a set of output scores, where each output score in the set of output scores corresponds to a different location of a set of possible locations in a vicinity of the vehicle.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 determine a region of interest based on the environment sensor data and a machine-learned predictor, wherein the machine-learned predictor is configured to identify, within the environment sensor data, a region as the region of interest that at least statistically coincides with a line of sight of an occupant of the vehicle; 
determine a corresponding sequence of environment sensor data for a sequence of time instants;
determine a corresponding sequence of regions of interest based on the sequence of environment sensor data and the machine-learned predictor;
determine a complexity measure indicative of a complexity of a driving situation at the sequence of time instants based on the sequence of regions of interest; and
operate the vehicle in response to the complexity measure based on the determined region of interest.


Dally teaches that sensors measure information about actors or other objects near an object, such as a vehicle or robot, to be maneuvered; but failed to teach one or more limitations, including, 
determine a region of interest based on the environment sensor data and a machine-learned predictor, wherein the machine-learned predictor is configured to identify, within the environment sensor data, a region as the region of interest that at least statistically coincides with a line of sight of an occupant of the vehicle; 
determine a corresponding sequence of environment sensor data for a sequence of time instants;
determine a corresponding sequence of regions of interest based on the sequence of environment sensor data and the machine-learned predictor;
determine a complexity measure indicative of a complexity of a driving situation at the sequence of time instants based on the sequence of regions of interest; and
operate the vehicle in response to the complexity measure based on the determined region of interest.
 
Viswanathan and Ogale alone or in combination failed to cure the deficiency of Dally.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for analyzing sensor data of an environment sensor of a vehicle. The method and/or the control unit and/or the system may determine a region of interest based on the sensor data from the environment sensor of the vehicle. 
Further, a conventional advanced driver assistance system for a vehicle may include an environment sensor. However, resolution of the environment sensor often exceeds processing power of the conventional system. In turn, this results in restricting sensing capabilities of the environment sensor. In the conventional system, the environment sensor may be a plurality of sensors. The conventional system may attempt to process all of the information captured by the plurality of sensors. Each sensor in the plurality of sensors may be treated equally. This may also result in a data overload condition, such that the information to be processed exceeds the processing capabilities of the conventional system. This may result in performance issues for the conventional system.
According to an aspect, the present document is generally directed at increasing sensing capabilities of a vehicle, notably in order to improve performance of (advanced) driver assistance systems of the vehicle. Furthermore, the method may comprise operating the vehicle in dependence of the determined region of interest. As a result of this, analysis of the environment sensor data may be focused on the determined region of interest, thereby increasing the sensing capability of a vehicle in an efficient and reliable manner.
 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645